Citation Nr: 1311612	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  99-06 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an acquired psychiatric disorder other than PTSD, to include schizophrenia, depression, and bipolar disorder.



REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD.  A timely Notice of Disagreement was received from the Veteran later that month.  After a Statement of the Case issued to the Veteran in March 1999 continued to deny the Veteran's claim, the Veteran perfected her appeal in April 1999 by filing a substantive appeal, via VA Form 9.  In May 2011, the Certification of Appeal was included in the record.  

The Veteran testified before the undersigned at a travel Board hearing held at the RO in November 2011.  A transcript of the hearing is included in the claims file, and has been reviewed.  Based partly on the Veteran's testimony at the hearing, the Board, in March 2012, remanded this matter for additional development.  Based on that development, a decision is warranted into one aspect of her claim to service connection for a psychiatric disorder, namely that of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a veteran has filed a claim for service connection for PTSD, VA must also consider other psychiatric diagnoses that are evident in the record).  Additional medical inquiry is warranted, however, into other aspects of the Veteran's claim for service connection for a psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that certain evidence has been added to the claims file since the most-recent November 2012 supplemental statement of the case.  As such, the Board sought from the Veteran's representative either a waiver of initial Agency of Original Jurisdiction review (AOJ) of the new evidence, or a remand for its consideration by the AOJ.  In a March 2013 brief of record, the representative waived AOJ review.  38 C.F.R. §§19.31, 20.1304 (2012).   


FINDINGS OF FACT

1.  The Veteran's allegations of an in-service stressor which, in her view, led her to develop PTSD after service, are not credible. 

2.  The competent evidence does not contain a diagnosis of PTSD based on a corroborated in-service stressor. 

3.  The Veteran's PTSD was not shown during service or for many years thereafter, and is not otherwise related to her active period of military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the claim to service connection decided here.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO submitted several notice letters to the Veteran between March 2008 and March 2012.  These letters provide full notification regarding what information and evidence is needed to substantiate her claim of service connection.  The letters address the information and evidence that must be submitted by the Veteran and the evidence that VA would obtain.  The letters included provisions regarding disability ratings and effective dates.  Moreover, the March 2012 letter, provided to the Veteran pursuant to the Board's March 2012 remand, addressed requirements in claims for service connection based on in-service personal assaults.  The Board notes, however, that none of the letters was provided to the Veteran prior to the rating decision on appeal.  See Mayfield, supra.  Nevertheless, the Veteran's claim has been readjudicted in the November 2012 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  And the Veteran has not alleged that the timing of the notice was prejudicial to her.  Indeed, neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notification.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding the rule of prejudicial error).  In sum, VA has met its duty to provide VCAA notification to the Veteran regarding the claim addressed in this decision.  

With regard to the duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), relevant private and VA treatment records and reports, and accepted into the record many lay statements from the Veteran.  The Veteran was also provided with a Board hearing, at which her testimony was offered to support her claim.  Further, in July 2012, the RO provided the Veteran with a VA compensation examination into her service connection claim.  As will be detailed further below, the examination report is not adequate with respect to the Veteran's general claim for service connection for a psychiatric disorder.  Nevertheless, with respect to her particular claim for service connection for PTSD, the Board finds the examination, and its report and opinion regarding service connection, adequate for a decision on the claim.  The report indicates a review of the Veteran's medical history and complaints, reflects clinical observations, and renders assessments regarding whether the Veteran has PTSD that relates to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In sum, the record is sufficiently developed for a determination at this time of the Veteran's claim to service connection for PTSD.  In deciding this issue, the Board will rely on the record.  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits of the Claim to Service Connection

The Veteran claims that she incurred PTSD during service as the result of unwanted sexual advances committed during active duty service between 1970 and 1974.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to chronic diseases such as psychosis found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) and Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).   

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  

As noted above, the Veteran asserts that she has PTSD due to noncombat-related stressors; specifically, that she experienced unwanted sexual advances while serving on active duty.  

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2012).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) found that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the evidence of record clearly indicates that the Veteran currently has PTSD.  She has been diagnosed with PTSD since a September 1998 VA compensation examination report of record found the Veteran with PTSD, "delayed type."  The Board notes that VA treatment records dated since the late 1990s until August 2012 note PTSD, as does the July 2012 VA examination report addressing the Veteran's claim.  

Furthermore, the evidence of record documents that the Veteran was treated during service for symptoms associated with a psychiatric disorder, and that she experienced disciplinary problems during service.  STRs reflect that the Veteran was treated on one occasion during service, in August 1972, for an acute anxiety reaction to "an unwanted pregnancy" which apparently resulted in a "therapeutic abortion."  In January 1973, the Veteran was treated on an inpatient basis for "daily" heroin abuse, for which she underwent a urinalysis monitoring program from January to April 1973.  Certain SPRs note that the Veteran underwent nonjudicial punishments (NJPs) in October and December 1973 for disorders such as unauthorized absence.  Further, the SPRs indicate that she was discharged in January 1974 partly due to her disciplinary problems.  

The ultimate question before the Board is whether the Veteran's PTSD relates to the alleged in-service harassment.  The Veteran alleges that her PTSD is due to an officer's attempts to kiss and hug her during service.  Specifically, she claims that his unwanted sexual advances occurred at her workplace where she served as a dental technician and he served as a dentist.  She also stated that the officer later attempted to enter her living quarters, but that she screamed, ran, hid in her closet, and then emerged after he had departed from her quarters.  During her Board hearing, the Veteran stated that she later filed paperwork which detailed that the officer "tried to ... rape me."  But the Veteran later qualified her assertion, indicating that the officer's actions amounted to "groping" rather than sexual assault or rape.  The Veteran also named the alleged pursuer.  Further, she alleges that she changed duty stations as a result of the officer's unwanted advances.  

However, the objective evidence of record does not support her claim to in-service harassment.  The name of the alleged harasser is noted in the Veteran's SPRs on documents noting a duty station transfer, and on documents noting disciplinary problems and punishment.  However, the SPRs and STRs are entirely negative for any type of injury during service - physical or psychiatric - associated with sexual assault or harassment.  None of these records notes a complaint of sexual harassment or assault.  None of these records indicates treatment for a problem due to an assault or harassment.  These records are negative for a diagnosis of PTSD.  The Veteran's psychiatric system was found to be clinically normal on the January 1974 discharge reports of medical examination and history.  And the earliest diagnosis of PTSD - and earliest treatment for the disorder - is found in the September 1998 VA report, dated over 24 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection). 

Moreover, the Board does not find the Veteran a credible witness with regard to the sine qua non of her claim to service connection for PTSD - i.e., her allegation that she was traumatized in service by the advances of an officer at her command is not credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  The Veteran did not allege an in-service assault or harassment until March 1997, over 23 years after her separation from active duty.  This is despite the fact that, well before that date of claim, she had demonstrated a familiarity with the VA compensation claims system - in December 1980 and June 1990, the Veteran filed several claims for service connection for various disorders without ever indicating that she had experienced an in-service personal assault.     

The Board also finds significant the 23-year gap between service and the service connection claim because, as demonstrated by the medical and lay evidence dated prior to March 1997, the Veteran had been treated for ongoing psychiatric illness from as early as December 1980.  But none of these records makes even an oblique reference either to PTSD, or to the alleged in-service harassment.    

VA treatment records dated in the early 1980s note in-patient treatment for alcohol addiction, excessive drinking, and dysthymic disorder.  These records are silent for any type of trauma related to the alleged in-service harassment.  VA treatment records dated in June 1990 note in-patient treatment for bipolar disorder.  Again, these treatment records are silent regarding any type of trauma related to the alleged in-service assault.  Similarly, VA treatment records dated from the early 1990s until the late 1990s, which note in-patient and out-patient treatment for such problems as anxiety, nervousness, depression, mood swings, paranoid ideation, delusions, auditory and visual hallucinations, impaired judgment and insight, impaired concentration and memory, sleep disturbances, intermittent homicidal and suicidal ideation, irritability, anger, avoidance behavior, and ongoing alcohol abuse are silent regarding in-service trauma due to sexual harassment.  In sum, 20 years of in-patient and out-patient treatment records note treatment for diagnosed disorders such as schizophrenia and schizoaffective disorder, depression, and bipolar disorder.  However, in these voluminous VA treatment records noting intensive psychiatric treatment over a 20-year period - which commenced over six years after service - nothing is said regarding the experience that supposedly caused her decades of anguish.  Simply put, the Veteran's March 1997 allegation 23 years after service of an in-service personnel assault is not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).   

The Board points out that no credible supporting evidence from other sources pertaining to the Veteran's claimed stressors has been submitted to substantiate that any such stressors, in fact, actually occurred.  The Board has considered the places, types and circumstances of the Veteran's service as documented by her personnel and service treatment records, as well as all pertinent medical and lay evidence in the adjudication of this appeal.  The fact remains, however, that because the Veteran's alleged in-service stressor is not combat-related, credible evidence other than the Veteran's own assertions is needed to corroborate the occurrence of the claimed in-service stressful experiences.  Simply stated, such evidence is lacking in this case, and there is nothing within the provisions of section 1154(b) (or elsewhere) that provides an exception to this evidentiary requirement. 

Finally, the only medical professional to comment on the Veteran's claim to medical nexus - the July 2012 VA examiner - finds her PTSD unrelated to service.  The Board notes that the other VA compensation examination report of record - the September 1998 report which provided a multi-axis diagnosis including PTSD and schizophrenia, paranoid type with affective features - did not offer an opinion as to whether the Veteran's PTSD was etiologically related to her claimed in-service stressor.  Further, the post-service VA treatment records do not express any opinions concerning the etiology of the Veteran's PTSD other than to cite her history of the alleged in-service assault (see e.g., August 22, 2012 VA treatment record signed by LCSW, who states that the Veteran's PTSD relates to military sexual trauma).  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  

Nevertheless, the July 2012 VA examiner did provide an express opinion.  After indicating a review of the claims file and an examination and interview of the Veteran, the July 2012 VA examiner stated that it would be speculative to relate the Veteran's PTSD to service due to the "length of time elapsed between military service and psychiatric symptom report and treatment."  The examiner noted the earliest treatment in the early 1980s after service ending in the mid 1970s.  The examiner then stated that the current PTSD "appears less likely" related to the acute anxiety reaction in service in 1972.  In support, the examiner explained that an acute reaction would not lead to "ongoing chronic psychiatric symptomatology" that the Veteran shows.  The examiner again noted the lapse in time between the Veteran's anxiety in service and post-service treatment.  The examiner also noted that the Veteran did not have a current diagnosis of anxiety disorder.  Finally, the examiner indicated that the opinions were based on clinical interview of the Veteran, review of the record, the chronology of the onset of symptoms, and on her training and experience as a psychologist.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Hence, though the record contains diagnoses of PTSD, there is no diagnosis of PTSD based on a corroborated in-service stressor.  The Veteran was not treated for or diagnosed as having PTSD at any time during active service.  Although the Veteran has been treated for a variety of psychiatric complaints since service separation, there is no indication that she has been diagnosed as having PTSD based on a corroborated in-service stressor at any time since service.  The Board finds that the record clearly demonstrates that the Veteran is not a credible witness, moreover.  As there is no credible supporting evidence that the claimed in-service stressors occurred - an essential criterion for establishing service connection for PTSD - the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  

The Board notes that VA amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  In this case, however, the Board finds that the revised § 3.304 is not applicable because the Veteran's alleged in-service stressors have not been corroborated by a VA psychiatrist or psychologist.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  The Veteran also has not contended, and the evidence does not show, that her claimed in-service stressors involve fear of hostile military or terrorist activity as contemplated by the revised regulations.  Id.  

In sum, the record demonstrates that the Veteran has PTSD, and that she experienced anxiety and disciplinary problems during service.  However, the preponderance of the evidence is against the assertion that the current PTSD relates to an incident in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Indeed, the record demonstrates that the Veteran did not incur PTSD during service, did not have PTSD for many years after service, and did not experience a continuity of symptomatology of PTSD in the first several years following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The STRs, SPRs, and 20 years of VA treatment records and VA claims forms are negative for PTSD and for in-service harassment.  Based on this evidence, the Board is left with no other conclusion but that the Veteran's PTSD was not incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

In its March 2012 remand, the Board requested a medical opinion regarding the etiology of the Veteran's other diagnosed psychiatric disorders.  In the July 2012 VA report, the examiner found that the Veteran's sole psychiatric disorder was PTSD.  However, the preponderance of the evidence of record - comprised of VA treatment records and reports dated from the early 1990s, to include August 2012 treatment records produced after the July 2012 examination - indicate that the Veteran also has schizophrenia.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied if the evidence indicates a disability at the time of claim or during the appeal period).  In addition, depression and bipolar disorder have been previously diagnosed.  As such, the Board finds remand necessary to address the other questions noted in the March 2012 remand.  See Stegall, supra.  
   
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA psychiatric examination to determine whether the Veteran's diagnosed schizophrenia, depression and bipolar disorder, or any other psychiatric disorder found, is etiologically related to the Veteran's acute anxiety reaction in August 1972, or to any other injury or illness incurred during her active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner must be performed.  

For purposes of this examination, the VA examiner must presume that the Veteran was of sound psychiatric health at her enlistment into active duty service in June 1970.

The examiner should then specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's diagnosed schizophrenia, depression and bipolar disorder, or any other psychiatric disorder found, is etiologically related to the acute anxiety reaction treated during service in August 1972, and/or to any other injury or illness incurred by the Veteran during her active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.
 
The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of schizophrenia, still render a nexus opinion as to prior diagnoses of such a disorder (to include the diagnosis of schizophrenia rendered by the Veteran's treating VA psychiatrist in August 2012).  See McClain, supra.  

2.  After completion of the above development, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (not including PTSD) should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


